Citation Nr: 0812798	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  00-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1976, plus additional time in the Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The claims 
file was subsequently transferred to the RO in Atlanta, 
Georgia.

This case now returns to the Board following a remand to the 
RO in June 2001.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.

3.  The veteran's PTSD first manifested many years after 
service, and it is not related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran has not contended that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996).  In addition, the veteran's own 
testimony, standing alone, will not be sufficient.  Id.

Because the veteran is alleging sexual abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  

The Manual identifies alternative sources for developing 
evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III,  
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  

Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. 
West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 
(1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in August 2001, the RO requested from the veteran 
the types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  The Board is indeed very mindful of the fact 
that veterans claiming service connection for disability due 
to in-service personal assault face unique problems 
documenting their claims.  Since assault is an extremely 
personal and sensitive issue, many incidents of personal 
assault are not officially reported, and victims of this type 
of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  It is also clear that the Board is not required to 
accept an appellant's statements regarding his or her alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he or she associates with active service, if the 
Board does not find the statements regarding the symptoms to 
be credible.

Here, the veteran contends that she has PTSD as a result of 
in-service sexual assaults.  Specifically, she asserts that 
while stationed at Fort McClellan, Alabama, a female soldier 
licked and kissed her inner thigh as she slept.  

The veteran's primary stressor is an alleged rape by a fellow 
serviceman at Fort Jackson, South Carolina, which resulted in 
pregnancy.  Specifically, she testified that in late November 
1975, she and a serviceman with whom she was friends attended 
a party upon completion of training school.  He then offered 
her a soda which tasted funny, and the next thing she 
remembered was waking up next to him in bed without clothing.  
Although the alleged rapist claimed nothing had happened 
between them, the veteran discovered she was pregnant months 
later, in February 1976.  

The veteran, who was married at the time, was at first 
uncertain as to the father's identity.  However, upon the 
child's birth, she was certain that it was the alleged 
rapist's child because the baby exhibited Native American 
physical features and the alleged rapist was Native American.  
By this time, the alleged rapist had gone Absent Without 
Official Leave.  

She alleges that since these occurrences and assaults, she 
has been depressed, anxious, and unable to maintain long-
lasting marital relationships.  She claims that she never 
reported the November 1975 incident because she did not know 
she was raped until she learned she was pregnant.  Similarly, 
at her May 2000 DRO hearing, she testified that she did not 
report the rape.  

However, in her March 1999 Vet Center Intake form, she 
indicated that she reported this event to the staff 
psychiatrist, and that she soon began having nightmares and 
intrusive thoughts about the incident.  However, there is no 
evidence within her service medical records referring to any 
assaults, rapes, nightmares, or intrusive thoughts.

Post-service medical records demonstrate that the veteran has 
been diagnosed with a variety of acquired psychological 
disorders, including major depressive disorder with psychotic 
features and PTSD.  In a letter dated in March 2000, her 
treating VA physician opined that "it is very plausible that 
her current PTSD symptoms have a causal relationship to her 
service stressful event: rape."  Post-service medical 
records also indicate that she experienced a nervous 
breakdown following the death of her mother in 1992.

As noted above, in order for service connection for PTSD to 
be warranted, the PTSD diagnosis must be based upon a 
corroborated in-service stressor.  38 C.F.R. § 3.304(f).  

The veteran's service medical records show no evidence of 
depression or other acquired psychological disorder.  
Significantly, in her September 1975 Report of Medical 
History, she reported that she was in good health and 
indicated that she did not suffer from depression, excessive 
worry, or nervous trouble of any sort.  

The veteran's service medical records do, however, 
demonstrate that her pregnancy test results were positive in 
February 1976.  She requested an abortion in March 1976, but 
was informed that, at 141/2 weeks pregnant, it was too late for 
a first trimester abortion.  She opted to give birth rather 
than undergo a late-term abortion by saline injection.    

Additionally, the veteran's marriage license indicates she 
married her second husband in May 1974.  She was married to 
this husband at the time of the alleged rape, and she claims 
that the marriage ended as a result of the rape and 
subsequent childbirth.  However, her statements describing 
the events that culminated in her second divorce are 
inconsistent.  

For instance, in a private Comprehensive Mental Status 
Examination conducted in August 2000, the veteran stated that 
she separated from her second husband because he threatened 
to kill her after learning she was pregnant with another 
man's child.  On the other hand, in January 1999 
correspondence, she asserted that she was already separated 
from her husband prior to this incident.  In a March 1993 
psychological assessment by the Gulf Oaks Hospital in Biloxi, 
Mississippi, she indicated that her marriage to her second 
husband ended in 1979, and that he "was a good man and they 
had a wonderful relationship."  

Service medical records themselves do not confirm or 
corroborate any of her alleged stressors, and those service 
personnel records available do not indicate sudden requests 
that a military occupational series or duty assignment be 
changed without other justification, increased use or abuse 
of leave without apparent reason, changes in performance or 
performance evaluations, or any other factor that would 
corroborate or suggest that she was under severe stress.  

The veteran underwent VA psychiatric examination in January 
2007, at which time her PTSD was determined to be the result 
"a history of sexual trauma possibly stemming from childhood 
and exacerbated by two episodes that reportedly happened 
while she was in the military."  The "sexual abuse stemming 
from childhood" was in reference to a 1999 note from the 
Veterans Center indicating that she reported her sister had 
claimed a family history of sexual abuse, although the 
veteran denied any knowledge of this.  She reported the same 
stressors as noted above, and indicated that she had 
continued to reexperience trauma through intrusive 
recollections and dreams.

The probative value of medical opinion evidence is based upon 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

While the veteran's VA physician and the January 2007 VA 
examiner have opined that the veteran's current diagnosis of 
PTSD is possibly or could plausibly be due to reported sexual 
assaults she experienced in service, the Board finds that 
these opinions are of limited probative value.  Both opinions 
are purely speculative in nature and cannot support a claim 
for service connection. 

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service. Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(holding that there was a plausible basis for the Board's 
decision that a disability was not incurred in service where 
even the medical evidence favorable to the appellant's claim 
did little more than suggest the possibility that the 
veteran's illness might have been caused by his wartime 
radiation exposure).

Additionally, the veteran's service records do not 
corroborate her alleged stressors, nor has any other 
corroborating evidence been submitted.  Accordingly, the 
opinions, although positive, have not based a diagnosis of 
PTSD on corroborated in-service stressors, as is required for 
service connection for PTSD.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  

While the veteran alleges that her current PTSD is related to 
her service, there are no records which reflect treatment for 
or complaints of psychiatric problems dated prior to 1993, 
and no mention of a sexual assault in service until December 
1992.  Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is not warranted because no 
disorder was shown within the applicable presumptive period 
following her separation from service.  See 38 C.F.R. § 
3.309.  Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board does not dispute the veteran's diagnosis 
of PTSD, or the psychiatrist's findings that the veteran 
exhibits psychiatric manifestations consistent with having 
experienced trauma in service.  However, in this case, there 
is no probative evidence establishing a medical nexus between 
military service and the veteran's PTSD.  

As mandated in cases involving alleged sexual trauma, VA has 
endeavored to seek any and all possible sources of evidence 
that might enable the veteran to corroborate the alleged 
sexual trauma.  VA has meticulously requested evidence of all 
possible types that might corroborate the veteran's account 
of the stressor, including not only service medical records 
or actions or requests in service personnel records, but also 
statements from fellow soldiers, friends, or relatives from 
the time of the alleged incident and thereafter.  

However, as no probative evidence establishing a nexus 
between the current diagnosis of PTSD and sexual trauma 
suffered in service has been submitted, service connection 
for PTSD due to sexual assault is not warranted.

In statements in support of her claim, the veteran has 
attributed her current psychiatric problems to service; 
however, as a layperson, she is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

The Board concludes that PTSD was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in August 2001 and January 2004 that fully 
addressed all four notice elements.  The letters informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
She was also asked to submit evidence and/or information in 
her possession to the RO.  

With respect to the Dingess requirements, in June 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records, 
private treatment records, and VA treatment records.  She 
submitted additional records and several written statements, 
and was provided an opportunity to set forth her contentions 
during the May 2000 DRO hearing.  In addition, she was 
afforded a VA medical examination in January 2007. 

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


